Opinion issued August 9, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-22-00484-CR
                            ———————————
                IN RE MICHAEL DESHOUN KELLY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On November 30, 2001, pursuant to a plea agreement with the State, Michael

Deshoun Kelly was convicted of murder and sentenced to 60 years’ imprisonment.1

On June 30, 2022, Kelly filed a pro se petition for writ of mandamus compelling the

trial court to provide Kelly with a copy of the record from the underlying case. We

deny the petition. Any pending motions are dismissed as moot.


1
      The underlying case is The State of Texas v. Michael Deshoun Kelly, cause number
      874329, in the 228th District Court of Harris County, Texas.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2